Citation Nr: 0938207	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-41 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for genital 
herpes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 through 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina which granted service connection 
for genital herpes and assigned a noncompensable rating, 
effective April 9, 2003.  In June 2004, the Veteran filed a 
Notice of Disagreement expressing disagreement with the 
noncompensable evaluation assigned for his service-connected 
genital herpes.  Following issuance to the Veteran of a 
November 2004 Statement of the Case which confirmed the RO's 
prior decision, the Veteran filed a substantive appeal in 
November 2004.

In January 2008, the Board remanded this matter for further 
development which was to consist of:  1) providing the 
Veteran with a corrective notice letter consistent with the 
Veteran's Claims Assistance Act of 2000 (VCAA) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 2) making efforts to 
obtain additional VA treatment records relating to treatment 
from February 2005 through the present; 3) scheduling the 
Veteran for a new VA examination; and 4) readjudication of 
the Veteran's claim by the RO.  The Board is satisfied that 
the action directed in its remand has been fully performed, 
and is prepared to proceed with appellate consideration of 
the Veteran's claim.


FINDINGS OF FACT

The Veteran's genital herpes is manifested by multiple 
vesicular lesions of the penis and left pubis which affect 
zero percent of the exposed areas of the body and one percent 
of the entire body; has not required the Veteran to undergo 
any systemic therapy such as corticosteroids or 
immunosuppressive drugs; and has not required frequent 
hospitalization or resulted in marked interference with 
employment.






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for genital herpes in a May 
2003 notice letter.  In a corrective notice letter which was 
issued by the RO in March 2008, the Veteran was additionally 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Following a reasonable period of 
time in which the Veteran was afforded an opportunity to 
respond, this matter was readjudicated in an August 2009 
Supplemental Statement of the Case.  Moreover, as this case 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which granted service connection, 
there can be no prejudice to the Veteran from any possible 
shortcomings in providing notice for the service connection 
claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records have been 
obtained.  Additionally, he was afforded VA examinations in 
January 2005 and in July 2009 by examiners who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate the unlisted condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In 
view of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Entitlement to a Compensable Initial Evaluation for 
Genital Herpes

38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 generally 
provides evaluations for dermatitis or eczema.  See 38 C.F.R. 
§ 4.118, DC 7806 (2009).  In the absence of a diagnostic code 
that is specifically applicable in the Veteran's case, 
dermatitis and eczema, which are contemplated by DC 7806, are 
closely related to the Veteran's genital herpes in 
symptomatology and is analogous.

Under the revised DC 7806, effective August 30, 2002 and 
which is applicable in this case as the Veteran's original 
service connection claim was filed in April 2003, a zero 
percent evaluation is warranted for dermatitis that affects 
less than five percent of the entire body or less than five 
percent of the exposed areas and requires no more than 
topical therapy in the past 12-month period.  An evaluation 
of 10 percent is appropriate in cases of dermatitis that 
affect at least five percent but less than 20 percent of the 
entire body or exposed areas of the body or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  An 
evaluation of 30 percent is in order for cases of dermatitis 
that affect 20 to 40 percent of the entire body or exposed 
areas of the body or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more but not constantly during the 
past 12-month period.  A maximum evaluation of 60 percent is 
available under DC 7806 for dermatitis that affects more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806 (effective August 30, 2002).

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to a compensable initial evaluation 
for genital herpes.  The Veteran's service treatment records 
and post-service VA treatment records from July 2004 and from 
April 2005 through October 2006 reflect the presence of 
lesions on his left pubis and penis.  These lesions were 
observed during a July 2009 VA examination.  Based upon the 
medical history provided by the Veteran, findings upon 
examination, and review of the claims file, the examiner 
determined that the genital lesions affected zero percent of 
exposed areas and one percent of the entire body.  At the 
July 2009 VA examination the Veteran reported that he had 
previously treated his genital lesions with daily dosages of 
Valtrex, but related that such treatment was ineffective.  
Regarding his current treatment, the Veteran reported that he 
was treating with Acyclovir 200 milligram tablets, which he 
took three times per day over a ten day period during 
outbreaks.  The examiner diagnosed the Veteran with herpes 
genitalis which was being treated through episodic, and not 
systemic, therapy.  Under the circumstances, the criteria for 
a 10 percent evaluation under DC 7806 have not been met.

Although the Board takes note of the Veteran's contention 
that he previously treated with daily dosages of Valtrex, 
such a contention is not supported by the post-service 
treatment records.  At a July 2005 VA examination, the 
Veteran denied the use of Valtrex or other antiviral 
medications.  Post-service treatment records do not indicate 
that the Veteran was prescribed Valtrex.  At a January 2005 
VA examination, the Veteran denied the use of Valtrex or 
other antiviral medication.  Consistent with the Veteran's 
report at his July 2009 VA examination that he treated 
outbreaks with Acyclovir, a February 2005 VA treatment note 
and March 2009 prescription records do reflect that the 
Veteran was prescribed Acyclovir, to be taken three times per 
day for ten days for outbreaks.  As previously discussed, 
such treatment was characterized by the July 2009 VA examiner 
as being episodic.

The Board has considered rating the Veteran's service-
connected genital herpes under other Diagnostic Codes in 
order to provide the Veteran with the highest rating 
available to him. With regard to the current rating criteria 
for disabilities of the skin, there is no evidence showing 
disfiguring scars of the head, face or neck, scars other than 
that of the face, head and neck that are deep or that cause 
limited motion, scars that are superficial and cover an area 
of 144 square inches, are unstable or painful upon 
examination or that cause limitation of function of the 
effected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2008).

The Board notes the Veteran's contention, as expressed at a 
July 2004 VA treatment, that his genital herpes required him 
to be absent from work approximately 15 to 20 days per year.  
Nonetheless, the evidence of record does not corroborate the 
veteran's purported absences from work, nor do the post-
service treatment records reflect that the Veteran was 
advised to remain out of work due to his disorder.  Under the 
circumstances, the Veteran has not submitted any evidence 
showing that his genital herpes has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support the award of a 
compensable evaluation for the Veteran's service-connected 
genital herpes.  This appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.
ORDER

Entitlement to a compensable initial evaluation for genital 
herpes is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


